Citation Nr: 0601937	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a tooth disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Board's June 1989 decision denied service connection 
for PTSD.

3.  The evidence received since the Board's June 1989 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to unsubstantiated fact 
necessary to substantiate the claim for service connection 
for PTSD.

4.  The Board's May 1999 decision denied service connection 
for a right knee disorder.

5.  The evidence received since the Board's May 1999 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to unsubstantiated fact 
necessary to substantiate the claim for service connection 
for a right knee disorder.

6.  An unappealed decision dated in June 1986 denied service 
connection for a dental disorder.

7.  The evidence received since the June 1986 decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to unsubstantiated fact necessary to 
substantiate the claim for service connection for a tooth 
disorder.


CONCLUSIONS OF LAW

1.  The Board's June 1989 decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2005).

2.  The evidence received subsequent to the Board's June 1989 
decision is not new and material, and the claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 20.1105 (2005).

3.  The Board's May 1999 decision, which denied entitlement 
to service connection for a right knee disorder, is final.  
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2005).

4.  The evidence received subsequent to the Board's May 1999 
decision is not new and material, and the claim for service 
connection for a right knee disorder is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2005).

5.  The June 1986 decision, which denied entitlement to 
service connection for a tooth disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

6.   The evidence received subsequent to the June 1986 
decision is not new and material, and the claim for service 
connection for a tooth disorder is not reopened. 38 U.S.C.A.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 20.1105 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
notice of the VCAA in March 2002, prior to the initial 
decision on the claim in November 2002.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the March 2002 
VCAA letter about the information and evidence that is 
necessary to substantiate his claims in this case.  
Specifically, the letter stated that the evidence must show 
that he had an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service that causing injury or disease; a current 
physical or mental disability; and, a relationship between 
his current disability and an injury, disease, or event in 
service.  The letter also noted that new and material 
evidence must be submitted.  In particular, the letter 
indicated that the evidence must be submitted to VA for the 
first time and not be cumulative in order for it to be 
considered new, and that the additional information must bear 
directly and substantially upon the issue for consideration 
in order for it to be deemed material.

In addition, the RO informed the veteran in the March 2002 
letter about the information and evidence that VA would seek 
to provide.  In particular, the letter stated that reasonable 
efforts would be made to obtain the evidence necessary to 
support his claims and that VA would assist in obtaining 
records, including medical records, employment records, and 
records from other Federal agencies.  The letter also told 
the veteran that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on the 
claims.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The letter also requested 
that he complete and return a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), if there were any additional records 
that would support his claims.  In addition, the March 2002 
letter informed the appellant that it was still his 
responsibility to support his claims with appropriate 
evidence.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the appellant in the rating decision and statement 
of the case (SOC) of the reasons for the denial of his claims 
and, in so doing, informed him of the evidence that was 
needed to substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  In addition, the veteran was afforded a VA 
examination in October 2002.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claims for service 
connection for PTSD, a right knee disorder, and a tooth 
disorder were previously considered and denied.  In this 
regard, the Board notes that the veteran's claims for service 
connection for PTSD and for a right knee disorder were denied 
in June 1989 and May 1999 Board decisions, respectively.  The 
veteran was provided copies of those decisions, and the 
Board's decisions in those matters are final. See 38 U.S.C.A. 
§§ 7103, 7104(b); 38 C.F.R. § 20.1100.  In addition, the 
veteran's claim for service connection for a dental disorder 
was denied in June 1986.  The veteran was notified of that 
decision in a July 1986 letter.  In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In February 2002, the veteran essentially requested that his 
claims for service connection for PTSD, a right knee 
disorder, and a tooth disorder be reopened.  The rating 
decision now on appeal denied the veteran's claims.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

I.  PTSD

As noted above, a June 1989 Board decision previously 
considered and denied the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD.  In 
that decision, the Board found that there was no medical 
evidence of a psychiatric disorder in service or for many 
years thereafter.  It was also noted that the veteran did 
have a personality disorder, but that service connection 
could not be granted for such a disorder under the governing 
laws and regulations.  The Board further indicated that the 
veteran did not have a verified in-service stressor.

The evidence associated with the claims file subsequent to 
the June 1989 Board decision includes VA medical records, 
private medical records, records from the Social Security 
Administration, copies of the veteran's service medical 
records, and the veteran's November 2003 hearing testimony as 
well as his own assertions.  However, the Board finds that 
such evidence is not new and material within the meaning of 
the laws and regulations set forth above, and as such, there 
is no basis to reopen the claim for service connection for 
PTSD.

With respect to the VA medical records, the Board notes that 
some of the VA medical records dated from January 1980 to 
December 1987 were already of record at the time of the June 
1989 Board decision.  As such, those records cannot be 
considered new for the purposes of reopening this claim.  
Nevertheless, the Board  finds that the remainder of the VA 
medical records are new in that they were not of record at 
the time of the June 1989 Board decision.  However, many of 
these records are not probative in that they do not document 
any complaints, treatment, or diagnosis of a psychiatric 
disorder.  The Board does acknowledge that VA medical records 
dated from December 2001 to August 2002 do document the 
veteran as having a current diagnosis.  However, 
collectively, those records are cumulative and redundant, in 
that they reiterate that the veteran has a current 
psychiatric disorder.  In fact, the June 1989 Board decision 
had already acknowledged that the veteran had developed a 
psychiatric disorder many years after his period of service.  
Moreover, the newly submitted VA medical records are not 
probative, as they fail to provide a nexus between a current 
disorder and the veteran's military service.  Rather, the 
evidence simply shows that the veteran has a current 
diagnosis.  There was no indication that the veteran's 
current psychiatric disorder was incurred in or aggravated by 
his military service. Therefore, the Board finds that these 
VA medical records are not new and material.

As to the private medical records, the Board finds that they 
are certainly new in that they were not of record at the time 
of the June 1989 Board decision.  However, some of those 
treatment records are not probative in that they do not 
document any complaints, treatment, or diagnosis of a 
psychiatric disorder.  The Board does observe that some of 
these records do indicate that the veteran has a current 
diagnosis.  However, those records are cumulative and 
redundant, in that they reiterate that the veteran has a 
current psychiatric disorder.  In fact, as noted above, the 
June 1989 Board decision had already acknowledged the 
existence of a current psychiatric disorder.  In addition to 
this evidence being cumulative and redundant, the newly 
submitted private medical records are not probative, as they 
fail to provide a nexus between a current disorder and the 
veteran's military service. Therefore, the Board finds that 
these private medical records are not material, as they do 
not relate to an unestablished fact necessary to substantiate 
the claim.

In regards to the records from the Social Security 
Administration (SSA), the Board finds that most of these 
records are certainly new in that they were not of record at 
the time of the June 1989 Board decision.  However, those new 
records are not probative in that they do not discuss a 
psychiatric disorder.  The Board does observe that there were 
some treatment records obtained from SSA that do document the 
veteran's treatment for a psychiatric disorder.  However, 
those treatment records, namely VA medical records dated from 
April to May 1987, are not new in that a copies of them were 
already of record at the time of the June 1989 Board 
decision.  Therefore, the Board finds that the records 
obtained from the Social Security Administration are not new 
and material.

As for the copies of the veteran's service medical records, 
the Board finds that the this evidence is not new in that a 
copy of it was already of record at the time of the June 1989 
Board decision.  

With respect to the November 2003 hearing testimony as well 
as the veteran's other statements, Board finds that the 
appellant's assertions alone cannot be dispositive of the 
issue for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the cause of the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the June 
1989 Board decision continues to be absent.  Specifically, 
there remains no verified in-service stressor, nor is there 
any competent medical evidence that indicates that the 
veteran currently has a psychiatric disorder that is 
etiologically related to his military service.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the appellant's previously denied claim 
for service connection for PTSD. 

II.  Right Knee Disorder

As noted above, a May 1999 Board decision previously 
considered and denied the veteran's claim for service 
connection for a right knee disorder.  In that decision, the 
Board acknowledged that there was medical evidence of a 
current right knee disability, but noted that his service 
medical records were negative for any such disorder.  The RO 
also indicated that there was no medical evidence of a nexus 
between any right knee injury during service and a current 
right knee disorder

The evidence associated with the claims file subsequent to 
the May 1999 Board decision includes VA medical records dated 
from December 2001 to August 2002, an October 2002 VA 
examination report, copies of the veteran's service medical 
records, and the veteran's November 2003 hearing testimony as 
well as his own assertions.  However, the Board finds that 
such evidence is not new and material within the meaning of 
the laws and regulations set forth above, and as such, there 
is no basis to reopen the claim for service connection for a 
right knee disorder.

With respect to the veteran's VA medical records, the Board 
finds that they are certainly new in that they were not of 
record at the time of the May 1999 Board decision.  Although 
these records do indicate that the veteran has degenerative 
joint disease of the knees, the Board notes that they are 
cumulative and redundant, in that they reiterate that the 
veteran has a current right knee disorder.  In fact, the May 
1999 Board decision had already acknowledged the existence of 
a current right knee disorder.  In addition to this evidence 
being cumulative and redundant, the newly submitted VA 
medical records are not probative, as they fail to provide a 
nexus between a current disorder and the veteran's military 
service.  There was no indication that the veteran's current 
right knee disorder was incurred in or aggravated by his 
military service.  As such, these records do not relate to an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim. Therefore, the Board finds that these VA medical 
records are not material.

As to the October 2002 VA examination report, the Board finds 
that this evidence is certainly new in that it was not of 
record at the time of the May 1999 Board decision.  However, 
the Board does not find the examination report to be 
material.  Although the examiner commented that the veteran's 
chondromalacia patellae was the same condition that he 
reported having in service, the Board notes that the comment 
was based on the veteran's own unsubstantiated history.  
There is still no evidence of any complaints, treatment, or a 
diagnosis of a right knee disorder in service.  Therefore, 
the Board finds that the October 2002 VA examination report 
is not new and material, in that it does not relate to 
unestablished fact necessary to substantiate the claim.  

In regards to the copies of the veteran's service medical 
records, the Board finds that this evidence is not new, as it 
was already of record at the time of the May 1999 Board 
decision.

As for the veteran's November 2003 hearing testimony and his 
other statements, the Board finds that the veteran's 
assertions alone cannot be dispositive of the issue for 
purposes of reopening the claim.  The record on appeal does 
not indicate that the appellant has the expertise to provide 
an opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the cause of the veteran's death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Generally, laypersons are not 
competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a 
basis on which to reopen a claim of service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the May 
1999 Board decision continues to be absent.  Specifically, 
there remains no competent medical evidence that indicates 
that the veteran had a right knee disorder in service or that 
he currently has such a disorder that is etiologically 
related to his military service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the appellant's previously denied claim for service 
connection for a right knee disorder. 

III.  Tooth Disorder

As noted above, a June 1986 decision previously considered 
and denied the veteran's claim for service connection for a 
tooth disorder.  In a July 1987 letter notifying the veteran 
of that decision, the RO noted that his service medical 
records did not show any dental trauma. 

The evidence associated with the claims file subsequent to 
the June 1986 decision includes VA medical records, private 
medical records, records from the Social Security 
Administration, copies of the veteran's service medical 
records, and the veteran's November 2003 hearing testimony as 
well as his own assertions.  However, the Board finds that 
such evidence is not new and material within the meaning of 
the laws and regulations set forth above, and as such, there 
is no basis to reopen the claim for service connection for a 
tooth disorder.
	
With respect to VA medical records, the Board finds that they 
are certainly new in that they were not of record at the time 
of the June 1986 decision.  However, some of those records 
are not probative in that they do not document any 
complaints, treatment, or diagnosis of a tooth disorder.  The 
Board does observe that VA medical records dated from August 
1973 to March 1997, from January 1992 to June 1994, from 
January 1992 to January 1995, and from December 2001 to 
August 2002 do document the veteran as having dental 
treatment many decades after service.  However, collectively, 
those records are cumulative and redundant, in that they 
reiterate that the veteran has received treatment for his 
teeth.  In addition, the newly submitted VA medical records 
are not probative, as they fail to provide a nexus between a 
current disorder and the veteran's military service.  As 
such, these records do not relate to an unestablished fact 
necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim. 
Therefore, the Board finds that these VA medical records are 
not material.

As to the private medical records and the Social Security 
Administration (SSA) records, the Board finds that they are 
new in that they were certainly not if record at the time of 
the June 1986 decision.  However, those records are not 
probative in that they do not document any complaints, 
treatment, or diagnosis of a tooth disorder.  Therefore, the 
Board finds that the private medical records and SSA records 
are not material, as they do not relate to an unestablished 
fact necessary to substantiate the claim.

In addition, the Board finds that the copies of the veteran's 
service medical records are not new, as they are duplicative 
of the evidence already of record at the time of the June 
1986 decision.

With respect to the veteran's November 2003 hearing testimony 
as well as his other statements, the Board finds that the 
veteran's assertions alone cannot be dispositive of the issue 
for purposes of reopening the claim.  The record on appeal 
does not indicate that the appellant has the expertise to 
provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the cause of the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the June 
1986 decision continues to be absent.  Specifically, there 
remains no competent medical evidence of dental trauma in 
service.  Accordingly, the Board finds that new and material 
evidence has not been presented to reopen the appellant's 
previously denied claim for service connection for a tooth 
disorder. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a tooth disorder is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


